Title: John Thaxter to Abigail Adams, 16 December 1779
From: Thaxter, John
To: Adams, Abigail



Madam
Corunna 16th. Decr. 1779

This Afternoon I visited one of the Churches in this place; and casting my Eyes into one Corner of it I spy’d one of the Monks of the Franciscan Order, laid out in a Case, with his Robes on, his Head reclined upon a Pillar, his Hands and Fingers embracing each other, and between his Thumbs a Cross. Around the Corpse was eight Candles, four of their largest Sort and four of the common. There was a perfect Blaze around this cold Lump. How long he is to be continued in this Posture, and how he is to be disposed of I should be very happy to be resolved in. This is the Custom of the Country; and it may be a very wise one.
The Churches are cold, damp, dull, gloomy and dark places. They are built of Stone. Their Exterior is very indifferent: but the Altars are superb and magnificent; being richly gilded and decorated. They are always kept open, and there are always more or less of the Devotees there. There is an awful Solemnity in them. The very appearance of the Sculpture and Architecture, the Temperature of the Air, indeed every thing is dismal. The Remains of the Franciscan increased the Gloom and deepened the Horror. You see Crosses wherever you turn your Eyes. They are upon the Roads over the Mountains and in the Valleys. We saw many of them Yesterday in our pilgrimage to this place.
The Charms of My little Friend Charley attract the Attention of every Body. Even his white Locks procure him Notice. He is very well and Master Johnny too. As to the surprizing Genius you mentioned to me—what shall I say of him? Why that I am disappointed egregiously. I see no Originality about him. We are often entertained with his weighty Opinion and Judgment upon Matters. He is very prompt to give his Opinion. He is vain—he is rude—he is impudent. He is troublesome to the last Degree. He tries (I speak Individually) my patience, he has almost battered it down; and at a Time too when every Prop of it ought to be supported. In one Word—he has not the best of Heads, nor the worst of Hearts. He can neither boast of any Excellencies of the former, and but few Virtues of the latter. But this by the Bye. Charles has given him some severe Rubs this Evening. I cant deny, that I enjoyed them. It is now after
one Clock and you will excuse any thing further at present. My Love to Miss Nabby and bid her good By for me if you please, as She was absent when I left Braintree.
My Love to little Tommy. I will send him a Letter soon.

With every Sentiment of Respect and Esteem, I have the honor to be your much obliged and most obedt. Servant,
J.T.

